IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 3:19-cr-137
Vv.
JUDGE WALTER H. RICE
CRAWFORD P. BOGLE, ef a/.,
Defendants.

 

SCHEDULING ORDER

 

As discussed during the conference call held on February 12, 2020, the
deadline for filing or joining evidentiary motions is extended to February 21, 2020,
for Defendant Dorian Bailey.

The Government's response to all pending evidentiary motions shall be filed
no later than March 9, 2020.' Defendants’ reply briefs shall be filed no later than
March 26, 2020. The Court will hold an evidentiary hearing on those motions on
April 3, 2020, at 9:15 a.m.

All non-evidentiary motions were to have been filed no later than March 6,

2020.

 

"On March 4, 2020, the Court granted the Government's request to extend this

deadline from March 6th to March 9th. Doc. #223. The Court has also extended
Defendants’ deadline for filing reply briefs.
Date: March 11, 2020 eee

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
